Citation Nr: 1620747	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  15-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Meniere's syndrome also claimed as dizziness, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  The hearing transcript has been associated with the record. 


FINDING OF FACT

The Veteran's Meniere's syndrome is etiologically related to his active military service.  


CONCLUSION OF LAW

Criteria for service connection for Meniere's syndrome have been met.  38 U.S.C.A. §§1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserted in a February 2013 claim that he currently experiences Meniere's syndrome as result of his military service.  He notes that his syndrome manifested itself with episodes of dizziness and that he first began having dizzy spells in service, occurring approximately every couple of months.  Having reviewed the evidence in its entirety, and after resolving all reasonable doubt in the Veteran's favor, the Board concurs that service connection for Meniere's syndrome is warranted.  
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With respect to the Veteran's Meniere's syndrome, consideration has been given to his competent and credible lay evidence that he experiences dizzy spells.  In 2000 the Veteran received a diagnosis of Meniere's syndrome upon his seeking treatment for hearing loss and dizziness.  The Board finds that the Veteran's claimed episodes of dizziness in-service to be credible and, based on these credible reports and following a March 2016 Board requested specialist's opinion, Dr. C.F. found that it was as likely as not that the Veteran's Meniere's syndrome began in-service with his claimed dizzy spells.  

The Board finds the March 2016 Veterans Health Administration (VHA) specialist's opinion as to the possibility of a relationship between the Meniere's syndrome and service to be highly probative, as it is supported by adequate rationale and is based on available medical evidence.  The Board therefore finds that the Veteran has met all necessary elements for service connection for Meniere's syndrome, resolves all doubt in the Veteran's favor and in so doing service connection for Meniere's syndrome is granted.


ORDER

Service connection for Meniere's syndrome is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


